In this case the judgment in habeas corpus which denied the plaintiff in error bail on a charge of murder in the first degree predicated on a commitment by a justice of the peace holding petitioner to await the action of the Grand Jury on such charge, must be reversed on the authority of Deeb v. Gandy, Sheriff, 110 Fla. 283, 148 Sou. Rep. 540, this Court being of the opinion that under the evidence shown in this case, the proof was not so evident, nor the presumption so great, that the plaintiff in error was guilty of the capital offense charged, that he should be denied reasonable bail.
The judgment of this Court is that plaintiff in error be admitted to bail and that he be forthwith produced before the Circuit Judge of Marion County, Florida, who is hereby directed to fix and determine such reasonable amount of bail for his release, as may be according to law and the circumstances of the case.
DAVIS, C. J., and WHITFIELD, ELLIS and TERRELL, J. J., concur. *Page 795